Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 1 of 8 PageID: 658



NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 IQVIA INC. and IMS SOFTWARE                            Civil Action No.: 19-15517 (CCC)
 SERVICES, LTD.,

            Plaintiffs,
 v.

 VEEVA SYSTEMS, INC.,

          Defendant.
 _____________________________________
                                                         Civil Action No.: 19-18558 (CCC)

 VEEVA SYSTEMS, INC.,

              Plaintiff,

 v.

 IQVIA INC. and IMS SOFTWARE                                          OPINION
 SERVICES, LTD.,

             Defendants.

FALK, U.S.M.J.

       IQVIA Inc. and IMS Software Services (together, “IQVIA”) and Veeva Systems are

involved in an all-encompassing battle regarding alleged trade secret theft and allegations of

antitrust violations. This fight is presently spread over three cases, the two captioned above and

the first-filed matter of IQVIA Inc. v. Veeva, Inc., 17-177 (CCC) (“IQVIA I”). Presently before

the Court is IQVIA’s motion to consolidate the two cases above – IQVIA II and IQVIA III – and


                                                −1−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 2 of 8 PageID: 659



stay them pending resolution of IQVIA I. [ECF No. 33.]1 Veeva consents to consolidation of

IQVIA II and III but opposes the motion to stay. The motion is fully briefed. Oral argument is

not necessary. Fed. R. Civ. P. 78(b). For the reasons set forth below, the motion is

GRANTED.

                                       BACKGROUND 2

       IQVIA is engaged in the business of providing market research, analytics, technology and

services to the life sciences, medical device, and diagnostics and healthcare industries. Veeva

Systems, Inc. is an information and technology services company and competitor of IQVIA.

       IQVIA I: In January 2017, IQVIA I was filed. IQVIA I alleges that Veeva has engaged

in corporate theft and misconduct, including the repeated misuse and mishandling of confidential

and proprietary information over a period of years. IQVIA claims that it provides clients with,

inter alia, market research products that combine healthcare data, market research, and

proprietary analytics, and at times, IQVIA granted Veeva access to this confidential and

proprietary information through Third Party Limited License Agreements. IQVIA contends that

Veeva used its confidential and proprietary information improperly and for the purpose of

developing and improving Veeva’s own data and technology products and to assist in marketing

and promoting Veeva’s competing brand.

       The IQVIA I Complaint alleges: (1) Federal Theft of Trade Secrets, the Defend Trade


1 The Court refers to IQVIA v. Veeva, 19-15517 (CCC) as “IQVIA II” and Veeva v. IQVIA, 19-
18558 (CCC) as “IQVIA III.” Although Veeva is the Plaintiff in IQVIA III, the matters are
referred to in this way for ease of reference.

2 The background is drawn from the parties’ papers and from prior Opinions, see, e.g., Quintiles
IMS v. Veeva, 2017 WL 2766166 (D.N.J. June 23, 2017). Direct citations are mostly omitted.


                                               −2−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 3 of 8 PageID: 660



Secrets Act, 18 U.S.C. § 1836 (2) Theft of Trade Secrets (New Jersey state law; N.J.S.A. §

56:15); (3) Tortious Interference (New Jersey state law); (4) Federal False and Misleading

Advertising, in violation of the Lanham Act, 15 U.S.C. § 1125; (5) Unfair Trade Practices (New

Jersey state law); and (6) Unjust Enrichment (New Jersey state law). Veeva has responded with

counterclaims alleging antitrust violations. Veeva contends that IQVIA violated antitrust law by

refusing to grant it access to data to be used in Veeva’s Master Data Management (“MDM”)

software.

       IQVIA I has been pending for three years and has been litigated heavily. Discovery is

ongoing and is being managed by Special Master Dennis M. Cavanaugh, U.S.D.J. (ret.), who has

presided over 16 conferences, the production of millions of pages of documents and 70

depositions, and decided two dozen motions. IQVIA has also filed what it describes as a case

dispositive spoliation motion, which remains pending.

       IQVIA II: In 2018, while IQVIA I was pending, IQVIA received requests from Veeva

to access its software for use in a new Veeva product - Veeva Nitro. IQVIA states that,

“because of Veeva’s illegal conduct [alleged in IQVIA I] IQVIA has, to date, generally not

granted” third party licenses to Veeva to load IQVIA’s data into Veeva Nitro. Veeva,

contending this refusal to grant third-party licenses constitutes further antitrust misconduct,

discussed with IQVIA the potential to amend its antitrust counterclaims in IQVIA I. When those

negotiations failed, IQVIA filed IQVIA II as a declaratory judgment action. The IQVIA II

complaint seeks a declaration that:

       IQVIA is not liable to Veeva based on any decisions to enter into TPA Agreements
       permitting IQVIA’s Market Research Offerings to be inputted into Veeva Nitro, or any
       later-introduced Veeva [] products, under any federal antitrust law, including Section 2 of
       the Sherman Act, or the laws of the states of New Jersey or California.

                                                −3−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 4 of 8 PageID: 661



        IQVIA III: The day after IQVIA II was filed in New Jersey, Veeva filed IQVIA III in

the United States District Court for the Northern District of California. The suit alleges that

IQVIA’s business practices relating to licensing and the Veeva products violate antitrust laws –

essentially, the opposite contention of IQVIA II. On September 30, 2019, the Honorable

William H. Alsup, U.S.D.J. transferred IQVIA III to this Court, where it was assigned docket

number 19-18558 (CCC).

        The Current Motion: On May 15, 2020, IQVIA filed, in IQVIA II, the current motion to

consolidate IQVIA II and IQVIA III and to stay the two cases pending resolution of IQVIA I.

IQVIA contends that resolution of IQVIA I will drastically simplify if not completely resolve the

two later filed cases, in addition to conserving judicial resources – all without prejudicing Veeva.

Veeva consents to consolidation of matters II and III. However, Veeva contends that it would

be prejudiced by a stay of the later filed actions and that resolution of IQVIA I will not control

matters II and III.

                                      LEGAL STANDARD

        A stay pursuant to the Court’s inherent authority is completely discretionary. See, e.g.,

Bechtel Corp. v. Local 215 Laborers’ Int’l Union of N.A., 544 F.2d 1207, 1215 (3d Cir. 1976).

Deciding whether to stay a case requires “an exercise in judgment, which must weigh competing

interests and maintain an even balance.” Landis v. North Am. Co., 299 U.S. 248, 255-56 (1936).

Considerations generally include: the hardship to the moving party should the case proceed; the

potential prejudice to the non-moving party; the length of the requested stay; the similarity of the

issues; and judicial economy. Id.; see also Akishev v. Kapustin, 23 F. Supp. 3d 440, 446 (D.N.J.




                                                −4−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 5 of 8 PageID: 662



2014). 3

                                              DECISION

           The parties’ dispute may span three cases, but in truth all the different slices come from

the same pie. IQVIA believes that Veeva has misappropriated and misused its trade secrets and

wants to limit or deny further access to same because of the alleged behavior. Veeva contends

that it has done nothing wrong and that IQVIA is abusing the antitrust laws to damage a

competitor. While this is an oversimplification of the three cases, that is the basic gist of the

matter. And whether it’s presented through the prism of one active case or three, is beside the

point. For the reasons below, the first filed action should be litigated to conclusion and IQVIA II

and III shall be stayed pending that decision.

           First, the issues between and among the cases are indisputably similar and related. Most

fundamentally, a finding in IQVIA’s favor on the affirmative trade secret claims in the first case

would appear to go a long way toward resolving the entire litigation bundle involving these

parties. See, e.g., Novell Inc. v. Microsoft Corp., 731 F.3d 1064, 1075 (10th Cir. 2013) (a



3 Veeva’s papers suggest a heightened standard should apply to IQVIA’s request for a stay. It
contends that in order to obtain a stay of matters II and III, IQVIA should have to show that its
right to summary judgment in IQVIA I be “clear and unmistakable” and that “as a matter of issue
preclusion” such a judgment will have preclusive effect in the later filed actions. See Opp’n Br.
9.
        The Court rejects this elevated standard. The stay of civil litigation is always
discretionary, see Landis, 299 U.S. 248, 255-56, and while similarity of issues is a factor –
perhaps the most important one – a party moving for a discretionary stay is not required to show
clear and unmistakable entitlement to summary judgment in a previously filed case or issue
preclusive effect. See id.; see also Bechtel, 544 F.2d at 1215; Haas v. Burlington County, 2009
WL 4250037, at *2 (D.N.J. Nov. 24, 2009). The cases Veeva cites stating otherwise are not
binding, distinguishable, and arise in different contexts, see, e.g., Gerald Chamales Corp. v. Oki
Data Ams., Inc., 247 F.R.D. 453, 454 (D.N.J. 2007) (stay request based on pendency and merits
of a dispositive motion).

                                                   −5−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 6 of 8 PageID: 663



refusal to deal violates the antitrust laws only when “it is irrational but for its anticompetitive

effects”). But regardless of who prevails in IQVIA I, a decision on the issues in that case would

bear on all remaining claims - because all three cases essentially require a resolution of the trade

secret issues in IQVIA I. The domino effect such a resolution would have on Veeva’s

counterclaim in IQVIA I and the analysis employed with respect to anticompetitive behavior

alleged - and positions taken - in IQVIA II and III, is essentially indisputable – again, should

either side prevail.

        Veeva contends that because the products at issue in IQVIA I and IQVIA II and III are

different, and because IQVIA’s alleged anticompetitive behavior may be different at different

times, there is no reason to delay the later filed cases. The Court disagrees. It would make no

practical sense to litigate the antitrust allegations in the later filed cases until the parties know

where they stand with respect to the trade secrets claim. One is inextricably intertwined with

the other. The simple fact is that the first case will largely control the second and third cases –

both practically and legally. The allegations and claims in the three cases overlap and have

practical impact on one another, a fact noted by Judge Alsup when he transferred IQVIA III here

in 2019. The similarity of issues presented strongly weighs in favor of a stay.

        Second, proceeding with the second case now would require additional time-consuming

discovery and would not be judicially efficient. The parties have been involved in discovery for

multiple years in IQVIA I -- 70 depositions have been taken, millions of documents have been

produced, motions decided, and constant attention has been given by a Special Master. That

discovery period is drawing closer to an end, and motion practice is visible on the horizon.

Proceeding full steam into IQVIA II and III now jeopardizes that progress and presents the


                                                  −6−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 7 of 8 PageID: 664



specter of additional discovery disputes and the need for the expenditure of judicial resources

that may drag out the parties’ litigation bundle for years. This frankly should not be what either

side wants – as a delay of the first case could be prejudicial to both sides’ interests. Moreover,

whether IQVIA I completely resolves any issues in II or III may be disputed by the parties, but

there would not appear to be any reasonable dispute that resolution of issues in I would bear on

II and III, and limit or otherwise potential clarify and reduce what discovery would be needed in

those cases. In that sense, even if IQVIA I does not resolve the cases, it would likely help reign

in and focus otherwise potentially unwieldly discovery in matters II and III, making the

discovery period needed in the latter filed cases shorter – leading to a quicker resolution of all

three cases. This approach would likely expedite resolution of all three cases while minimizing

the risk for unnecessary and expensive discovery. In truth, in no scenario would a resolution of

IQVIA II or III precede I, so the Court sees great benefit both to the parties and Court to resolve

the first case before proceeding with cases two and three.

       Third, the Court does not discern substantial prejudice from a stay. Veeva claims it will

be prejudiced by the allegedly ongoing anticompetitive behavior in matters II and III, speculating

that IQVIA I is still years from resolution. For one thing, there is no basis to conclude that

IQVIA I is years from a decision, especially with fact discovery appearing to finally wind down

and motions potentially coming soon. But that aside, no injunction was sought in these cases,

and no reason has been shown why monetary damages would be insufficient. Moreover, the

Court is always able to revisit and revise a stay should a lack of progress in IQVIA I give reason

to do so. However, at this time, the benefit to the parties and Court from proceeding first with

IQVIA I outweighs any prejudice that has been shown from a stay of cases II and III.


                                                −7−
Case 2:19-cv-15517-CCC-MF Document 61 Filed 08/21/20 Page 8 of 8 PageID: 665



                                        CONCLUSION

       For the reasons set forth above, the Court concludes that a discretionary stay of IQVIA II

and III is warranted. There are overlapping and similar issues among the three cases, a stay

would conserve party and court resources, and there is no substantial prejudice that would result

from a stay. For that reason, IQVIA’s motion to consolidate and stay [ECF No. 33] is

GRANTED. The Court will enter an appropriate Order consolidating the cases, at which time

the matters will be stayed.



                                             s/Mark Falk ________________
                                             MARK FALK
                                             United States Magistrate Judge


DATED: August 21, 2020




                                               −8−
